Name: 76/410/EEC: Commission Decision of 20 April 1976 setting up the Advisory Committee on Social Questions affecting Farmers and the Members of their Families
 Type: Decision
 Subject Matter: nan
 Date Published: 1976-04-23

 Avis juridique important|31976D041076/410/EEC: Commission Decision of 20 April 1976 setting up the Advisory Committee on Social Questions affecting Farmers and the Members of their Families Official Journal L 106 , 23/04/1976 P. 0036 - 0037 Greek special edition: Chapter 03 Volume 15 P. 0042 Spanish special edition: Chapter 03 Volume 10 P. 0055 Portuguese special edition Chapter 03 Volume 10 P. 0055 ++++ ( 1 ) OJ N 2 , 10 . 1 . 1964 , P . 25/64 . ( 2 ) OJ N L 121 , 4 . 6 . 1970 , P . 13 . COMMISSION DECISION OF 20 APRIL 1976 SETTING UP THE ADVISORY COMMITTEE ON SOCIAL QUESTIONS AFFECTING FARMERS AND THE MEMBERS OF THEIR FAMILIES ( 76/410/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS AN ADVISORY COMMITTEE ON SOCIAL QUESTIONS AFFECTING FARMERS WAS SET UP BY THE COMMISSION DECISION OF 19 DECEMBER 1963 ( 1 ) , AS AMENDED BY THE DECISION OF 15 MAY 1970 ( 2 ) ; WHEREAS IT IS CONSIDERED DESIRABLE , AS A RESULT OF THE ACCESSION OF NEW MEMBER STATES TO THE COMMUNITY , TO ALTER THE RULES RELATING TO THE NUMBER AND APPORTIONMENT OF SEATS ON THIS COMMITTEE ; WHEREAS , MOREOVER , THE TEXT OF THE SAID DECISION REQUIRES CERTAIN MINOR ALTERATIONS AND THEREFORE IN THE INTERESTS OF CLARITY A COMPLETELY NEW VERSION OF THE TEXT SHOULD BE PRODUCED AND THE SAID DECISION SHOULD BE REPEALED , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . THERE SHALL BE ATTACHED TO THE COMMISSION AN ADVISORY COMMITTEE ON SOCIAL QUESTIONS AFFECTING FARMERS AND THE MEMBERS OF THEIR FAMILIES ( HEREINAFTER CALLED " THE COMMITTEE " ) . 2 . THE COMMITTEE SHALL BE COMPOSED OF REPRESENTATIVES OF THE FOLLOWING INTERESTS : FARMERS , PAID AGRICULTURAL WORKERS AND RURAL FAMILIES . ARTICLE 2 1 . THE COMMITTEE MAY BE CONSULTED BY THE COMMISSION ON ANY SOCIAL QUESTIONS AFFECTING FARMERS AND MEMBERS OF THEIR FAMILIES WORKING ON THE HOLDING , ALL SUCH QUESTIONS BEING CONSIDERED BOTH IN THEMSELVES AND IN RELATION TO THEIR REPERCUSSIONS ON THE AGRICULTURAL POPULATION AS A WHOLE . 2 . AT THE REQUEST OF ONE OF THE INTERESTS REFERRED TO IN ARTICLE 1 ( 2 ) , THE COMMITTEE MAY ON ITS OWN INITIATIVE AND IN REGARD TO A MATTER WITHIN ITS TERMS OF REFERENCE FORWARD OPINIONS AND REPORTS TO THE COMMISSION . ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF 30 MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : _ 21 TO FARMERS' REPRESENTATIVES , INCLUDING FOUR TO REPRESENTATIVES OF YOUNG FARMERS , _ SEVEN TO REPRESENTATIVES OF PAID AGRICULTURAL WORKERS , _ TWO TO REPRESENTATIVES OF RURAL FAMILIES . ARTICLE 4 1 . MEMBERS OF THE COMMITTEE SHALL BE APPOINTED BY THE COMMISSION ON PROPOSALS FROM THE FOLLOWING ORGANIZATIONS SET UP AT COMMUNITY LEVEL : COMMITTEE OF AGRICULTURAL ORGANIZATIONS IN THE EEC ( COPA ) , EUROPEAN FEDERATION OF AGRICULTURAL WORKERS' UNIONS WITHIN THE COMMUNITY ( EFA ) , COMMITTEE OF FAMILY ORGANIZATIONS FOR THE EUROPEAN COMMUNITIES ( COFACE ) . FOR EACH SEAT TO BE FILLED , THESE BODIES SHALL PUT FORWARD THE NAMES OF TWO CANDIDATES OF DIFFERENT NATIONALITY . 2 . THE TERM OF OFFICE FOR MEMBERS OF THE COMMITTEE SHALL BE THREE YEARS . THEIR APPOINTMENTS MAY BE RENEWED . MEMBERS SHALL NOT BE REMUNERATED FOR THEIR SERVICES . AFTER THE EXPIRY OF THE THREE YEARS MEMBERS OF THE COMMITTEE SHALL REMAIN IN OFFICE UNTIL THEY ARE REPLACED OR UNTIL THEIR APPOINTMENTS ARE RENEWED . A MEMBER'S TERM OF OFFICE MAY BE TERMINATED BEFORE THE EXPIRY OF THE THREE YEARS BY RESIGNATION OR DEATH . IT MAY ALSO BE TERMINATED WHERE THE BODY WHICH THE MEMBER REPRESENTS REQUESTS THAT HE BE REPLACED . A PERSON SHALL BE APPOINTED , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN PARAGRAPH 1 , TO REPLACE SUCH MEMBER FOR THE REMAINDER OF THE TERM OF OFFICE . 3 . A LIST OF THE MEMBERS OF THE COMMITTEE SHALL BE PUBLISHED BY THE COMMISSION , FOR INFORMATION PURPOSES , IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 5 THE COMMITTEE SHALL , BY A TWO-THIRDS MAJORITY OF THE MEMBERS PRESENT , ELECT A CHAIRMAN AND TWO VICE-CHAIRMEN FOR A PERIOD OF THREE YEARS . THE OFFICERS SHALL PREPARE AND ORGANIZE THE WORK OF THE COMMITTEE . ARTICLE 6 AT THE REQUEST OF ANY OF THE INTERESTS REPRESENTED , THE CHAIRMAN MAY INVITE A PERSON DELEGATED BY THE INTEREST CONCERNED TO BE PRESENT AT MEETINGS OF THE COMMITTEE . HE MAY LIKEWISE ON SUCH REQUEST INVITE ANY PERSON WITH SPECIAL QUALIFICATIONS IN ANY SUBJECT ON THE AGENDA TO TAKE PART IN AN EXPERT CAPACITY IN THE DELIBERATIONS OF THE COMMITTEE . EXPERTS SHALL TAKE PART IN DISCUSSIONS ONLY OF THOSE QUESTIONS ON ACCOUNT OF WHICH THEY WERE INVITED . ARTICLE 7 THE COMMITTEE MAY SET UP WORKING PARTIES TO ASSIST IT IN CARRYING OUT ITS WORK . ARTICLE 8 1 . THE COMMITTEE SHALL BE CONVENED BY THE COMMISSION AND SHALL MEET AT THE COMMISSION HEADQUARTERS . MEETINGS OF THE OFFICIERS SHALL BE CONVENED BY THE CHAIRMAN BY ARRANGEMENT WITH THE COMMISSION . 2 . REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED SHALL TAKE PART IN MEETINGS OF THE COMMITTEE , ITS OFFICERS AND WORKING PARTIES . 3 . SECRETARIAL SERVICES FOR THE COMMITTEE AND ITS WORKING PARTIES SHALL BE PROVIDED BY THE COMMISSION . ARTICLE 9 NO VOTE SHALL BE TAKEN ON THE MATTERS DISCUSSED BY THE COMMITTEE . THE COMMISSION MAY , WHEN SEEKING THE OPINION OF THE COMMITTEE , SET A TIME LIMIT WITHIN WHICH SUCH OPINION MUST BE GIVEN . THE VIEWS EXPRESSED BY THE VARIOUS INTERESTS REPRESENTED SHALL BE INCLUDED IN A SUMMARY RECORD FORWARDED TO THE COMMISSION . IN THE EVENT OF UNANIMOUS AGREEMENT BEING REACHED IN THE COMMITTEE ON THE OPINION TO BE GIVEN , THE COMMITTEE SHALL FORMULATE JOINT CONCLUSIONS AND ATTACH THEM TO THE SUMMARY RECORD . ARTICLE 10 WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 214 OF THE TREATY , WHERE THE COMMISSION INFORMS THEM THAT THE OPINIONS REQUESTED OR THE QUESTION RAISED IS ON A MATTER OF A CONFIDENTIAL NATURE , MEMBERS OF THE COMMITTEE SHALL BE UNDER AN OBLIGATION NOT TO DISCLOSE INFORMATION WHICH HAS COME TO THEIR KNOWLEDGE THROUGH THE WORK OF THE COMMITTEE OR OF ITS WORKING PARTIES . IN SUCH CASES , ONLY COMMITTEE MEMBERS AND REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED MAY BE PRESENT AT THE MEETINGS . ARTICLE 11 THE COMMISSION DECISION OF 19 DECEMBER 1963 , AS AMENDED BY THE DECISION OF 15 MAY 1970 , IS HEREBY REPEALED . ARTICLE 12 THIS DECISION SHALL ENTER INTO FORCE ON 20 APRIL 1976 . DONE AT BRUSSELS , 20 APRIL 1976 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION